              Case 1:19-cv-01312-SAB Document 25 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9    ANGEL ISAIS, et al.,                               Case No. 1:19-cv-01312-SAB

10                   Plaintiffs,                         ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE AND DIRECTING CLERK
11           v.                                          OF COURT TO CLOSE CASE AND
                                                         ADJUST THE DOCKET TO REFLECT
12    FCA US LLC,                                        VOLUNTARY DISMISSAL PURSUANT TO
                                                         RULE 41(a) OF THE FEDERAL RULES OF
13                   Defendant.                          CIVIL PROCEDURE

14                                                       (ECF Nos. 22, 23, 24)

15
            On July 24, 2020, the parties filed a notice of settlement and were ordered to file
16
     dispositional documents within sixty days of July 27, 2020. (ECF Nos. 16, 17.) On September
17
     25, 2020, the parties stipulated to an extension of time to file dispositional documents and were
18
     ordered to file dispositional documents within forty-five days.       (ECF Nos. 18, 19.)      On
19
     November 9, 2020, the parties stipulated to extend time for dispositional documents to be filed
20
     and were ordered to file dispositional documents by November 23, 2020. (ECF Nos. 20, 21.)
21
     On November 25, 2020, an order issued requiring the parties to show cause why sanctions
22
     should not issue for the failure to file dispositional documents in compliance with the November
23
     10, 2020 order. (ECF No. 22.)
24
            On November 30, 2020, a declaration in response to the order to show cause and a
25
     stipulation for dismissal of this action were filed. (ECF Nos. 23, 24.) In the response to the
26
     order to show cause, counsel states that the lien on the vehicle had not yet been paid and the
27
     parties were waiting for the lien to be finalized prior to filing dispositional documents. In this
28

                                                     1
                 Case 1:19-cv-01312-SAB Document 25 Filed 12/01/20 Page 2 of 2


 1 circumstance, the prudent course of action would have been to file a further stipulation informing

 2 the Court of the delay and requesting additional time, rather than disregarding the deadline in the

 3 order and risking the issuance of sanctions. However, the Court shall discharge the order to

 4 show cause.

 5          The parties have filed a stipulation to dismiss this action with prejudice pursuant to Rule

 6 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. In light of the stipulation of the parties,

 7 this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111

 8 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of

 9 costs or attorneys’ fees.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1.       The order to show cause, filed November 25, 2020, is DISCHARGED; and

12          2.       The Clerk of the Court is DIRECTED to CLOSE the file in this case and adjust

13                   the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

14
     IT IS SO ORDERED.
15

16 Dated:        December 1, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
